DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes:  OLED WITH PIXELS IN DUMMY AREA 

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “the fourth openings connecting the second openings and the third openings”; claim 2, which depends from claim 1, recites that “the second openings are separated from the third openings by the second bank”. Thus the second openings and third openings are recited to be both connected and separated. This would appear to be contradictory. The claims should more definitely set forth how these are both the case.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, US 2005/0260335 in view of Park, US 2004/0140759.
Claim 1: Kimura discloses
a substrate (2) including a display area (2a) and a non-display area (2b) at a periphery of the display area, the display area including a plurality of sub-pixels; 
an overcoat layer (144b) disposed on the substrate; 
a plurality of first electrodes (111) disposed on the overcoat layer and in the plurality of sub-pixels; 
a first bank (112a) disposed in the display area and the non-display area and including first openings, the plurality of first openings respectively exposing the plurality of first electrodes; 
a second bank (112b) disposed on the first bank and including second openings (112d) in the display area (2a), third openings (112d) in the non-display area (2b), the second openings exposing the plurality of first electrodes arranged in the display area, the third openings exposing the first openings arranged in the non-display area (FIG. 24)
and an organic light emitting layer (110) disposed in each of the second openings, the third openings and the fourth openings.
It was known in the art to have a two-part bank with connections between the pixels to allow for the flow of the light emitting material down a column. See Park, which discloses 
a first bank (3) including first openings, the plurality of first openings respectively exposing the plurality of first electrodes (2); 
a second bank (4) disposed on the first bank and including openings (40). It would have been obvious to have used the banks of Park in the device of Kim as a known way to facilitate application of the light emitting layer.
For Kim in view of Park, the second bank disposed on the first bank and including second openings (40) in the display area, third openings (40) in the non-display area and fourth openings, the second openings exposing the plurality of first electrodes arranged in the display area, the third openings exposing the first openings arranged in the non-display area, and the fourth openings connecting the second openings and the third openings (see Park, annotated FIG. 2A):

    PNG
    media_image1.png
    443
    472
    media_image1.png
    Greyscale

Claim 3: the second openings are disposed in the display area, the third openings are disposed in the non-display area, and each of the fourth openings is branched from one of the second openings and one of the third openings, which is collinear with the one of the second openings, to connect the one of the second openings and the one of the third openings: 

    PNG
    media_image1.png
    443
    472
    media_image1.png
    Greyscale

Claim 4: the organic light emitting layer in the second opening and the third opening in a first column (40’, FIG. 4) has a first color, and the organic light emitting layer in the second opening and the third opening in a second column (40) has a second color, and the organic light emitting layer in the second opening and the third opening (column to the left of 40) in a third column has a third color ([0048], [0070]).
Claim 5: the fourth opening connecting the second opening and the third opening is presented in at least one of the first column to third column (FIG. 4).
Claim 6: each of the second opening and the third opening is extended in one direction, and the fourth opening is branched from each of the second opening and the third opening and extended in a first direction:

    PNG
    media_image1.png
    443
    472
    media_image1.png
    Greyscale

“is branched from” is interpreted as extending out from.
Claim 7: the fourth opening includes a fourth-first opening connecting the second opening and the third opening disposed in the first column, a fourth-second opening connecting the second opening and the third opening disposed in the second column, and a fourth-third opening connecting the second opening and the third opening disposed in the third column.

    PNG
    media_image2.png
    453
    833
    media_image2.png
    Greyscale

Claims 8, 12, 13 and 15: changes in relative dimensions are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).
Claim 9: a length of the fourth-first opening is equal to a length of each of the fourth-second opening and the fourth-third opening (see the annotated figure above).
Claim 10: The absence of a recited element does not prohibit the presence of non-recited elements. Thus the fourth opening connecting the second opening and the third opening includes a fourth-second opening connecting the second opening and the third opening disposed in the second column and a fourth-third opening connecting the second opening and the third opening disposed in the third column, as above, and the connection in the first column is called a fifth opening:

    PNG
    media_image3.png
    453
    833
    media_image3.png
    Greyscale

Claim 11: at least two fourth-second openings are disposed, and a number of fourth-second openings is greater than a number of fourth-third openings.

    PNG
    media_image4.png
    453
    833
    media_image4.png
    Greyscale

Claim 14: a width of the fourth-first opening is equal to a width of each of the fourth-second opening and the fourth- third opening (see the annotated figure above).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Park and Yang, US 2015/0333110. Kimura and Park do not disclose the hydrophilicity/hydrophobicity of the banks, but the claimed properties were known in the art. See e.g. Yang, which discloses a first bank (125) has a hydrophilic property, and the second bank (127) has a hydrophobic property ([0067]). It would have been obvious to have had this combination in order to effectively position the light emitting layer “only within a pixel” ([0067]), that is, not spilling out from the pixel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897